                                 Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 1 of 16 Page ID #:414



                                  1   Marcus J. Bradley, Esq. (SBN 174156)
                                      Kiley L. Grombacher, Esq. (SBN 245960)
                                  2   Lirit A. King (SBN 252521)
                                      BRADLEY/GROMBACHER, LLP
                                  3   2815 Townsgate Road, Suite 130
                                      Westlake Village, California 91361
                                  4   Telephone: (805) 270-7100
                                      Facsimile: (805) 270-7589
                                  5   E-Mail: mbradley@bradleygrombacher.com
                                               kgrombacher@bradleygrombacher.com
                                  6
                                      Attorneys for Plaintiff
                                  7
                                  8   RONALD J. HOLLAND (SBN 148687)
                                      rjholland@mwe.com
                                  9   PANKIT J. DOSHI (SBN 231369)
                                      pdoshi@mwe.com
                                 10   PHILIP SHECTER (SBN 300661)
                                      pshecter@mwe.com
                                 11   MCDERMOTT WILL & EMERY LLP
CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES DISTRICT COURT




                                      415 Mission St Suite 5600
                                 12   San Francisco, CA 94105-2533
                                      Telephone: +1 628 218 3800
                                 13   Facsimile: +1 628 877 0107
                                 14   Attorneys for Defendant
                                 15
                                                             UNITED STATES DISTRICT COURT
                                 16
                                                            CENTRAL DISTRICT OF CALIFORNIA
                                 17
                                      MONICA RIVERA individually, and on       CASE NO. CV 19-10218-JAK (FFM)
                                 18   behalf of all others similarly situated,
                                                                               PLAINTIFF MONICA RIVERA AND
                                 19                       Plaintiff,           DEFENDANT USF REDDAWAY INC.’S
                                                                               STIPULATED PROTECTIVE ORDER
                                 20         v.

                                 21   USF REDDAWAY INC., an Oregon
                                      Corporation; and DOES 1 through 10,
                                 22   inclusive,

                                 23                       Defendant.

                                 24
                                 25
                                 26
                                 27
                                 28


                                                                 STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 2 of 16 Page ID #:415



                                                 1             Plaintiff Monica Rivera (“Plaintiff”) and Defendant USF Reddaway Inc.
                                                 2   (“Defendant”) by and through their counsel hereby stipulate and agree as follows:
                                                 3   1.        STATEMENT OF GOOD CAUSE
                                                 4             Plaintiff and Defendant have met and conferred as required by Fed. R. Civ. P.
                                                 5   26(c) and agree that they may seek discovery of information constituting
                                                 6   confidential, proprietary or private information. Given the nature of this case as a
                                                 7   wage and hour class action, private employment data and confidential and
                                                 8   proprietary business information is likely to be implicated in discovery. Plaintiff and
                                                 9   Defendant therefore agree that a protective order is necessary to protect the parties
                                                10   and third parties from annoyance, embarrassment, oppression, or undue burden or
                                                11   expense.
MCDERMOTT WILL & EMERY LLP




                                                12   2.        PURPOSES AND LIMITATIONS
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13             Disclosure and discovery activity in this action involve production of
                                                14   confidential, proprietary, or private information for which special protection from
                                                15   public disclosure and from use for any purpose other than prosecuting this litigation
                                                16   would be warranted. Accordingly, the parties hereby stipulate to and petition the
                                                17   court to enter the following Stipulated Protective Order. The parties acknowledge
                                                18   that this Order does not confer blanket protections on all disclosures or responses to
                                                19   discovery and that the protection it affords extends only to the limited information or
                                                20   items that are entitled under the applicable legal principles to treatment as
                                                21   confidential. With respect to any documents produced prior to the Court entering this
                                                22   Order, the parties expressly agree to comply with its terms.
                                                23   3.        DEFINITIONS
                                                24             3.1   Party: any party to this action, including all of its officers, directors,
                                                25   employees, consultants, retained experts, and outside counsel (and their support
                                                26   staff).
                                                27             3.2   Disclosure or Discovery Material: all items or information, regardless
                                                28   of the medium or manner generated, stored, or maintained (including, among other

                                                                                                2
                                                                                   STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 3 of 16 Page ID #:416



                                                 1   things, testimony, transcripts, or tangible things) that are produced or generated in
                                                 2   disclosures or responses to discovery in this matter.
                                                 3         3.3    “Confidential” Information or Items: For purposes of this Protective
                                                 4   Order, “Confidential” information or items means information (regardless of how it is
                                                 5   generated, stored or maintained) or tangible things that qualify for protection under
                                                 6   Federal Rule of Civil Procedure 26(c), means any type or classification of information,
                                                 7   whether originals, copies or in redacted form, that reflect or would reveal the
                                                 8   following: trademark and logo information; budget information; financial records;
                                                 9   Human Resources policies designated as internal-only; documents related to
                                                10   formation, standing, suspension or dissolution; addresses, phone numbers, and other
                                                11   contact information of Defendants’ current or former employees, in addition to
MCDERMOTT WILL & EMERY LLP




                                                12   financial records and personnel files and/or records of such employees; documents
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   related to mergers and/or acquisitions; documents reflecting or describing the
                                                14   corporate   structure    or    organization   and   holdings,   including   internal-only
                                                15   organizational charts and employee lists; documents reflecting the business
                                                16   relationship between Defendants and any third party; documents related to
                                                17   Defendants’ reorganization and reduction in force; and documents reflecting addresses
                                                18   for accounts payables.
                                                19         3.4    “Highly Confidential—Attorneys’ Eyes Only” Information or Items:
                                                20   extremely sensitive “Confidential Information or Items” whose disclosure to another
                                                21   Party or nonparty would create a substantial risk of serious injury that could not be
                                                22   avoided by less restrictive means.
                                                23         3.5    Receiving Party: a Party that receives Disclosure or Discovery Material
                                                24   from a Producing Party.
                                                25         3.6    Producing Party: a Party or non-party that produces Disclosure or
                                                26   Discovery Material in this action.
                                                27         3.7    Designating Party: a Party or non-party that designates information or
                                                28   items that it produces in disclosures or in responses to discovery as “Confidential” or

                                                                                               3
                                                                                   STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 4 of 16 Page ID #:417



                                                 1   “Highly Confidential—Attorneys’ Eyes Only.”
                                                 2          3.8    Protected Material: any Disclosure or Discovery Material that is
                                                 3   designated as “Confidential” or as “Highly Confidential—Attorneys’ Eyes Only.”
                                                 4          3.9    Outside Counsel: attorneys who are not employees of a Party but who
                                                 5   are retained to represent or advise a Party in this action.
                                                 6          3.10 House Counsel: attorneys who are employees of a Party.
                                                 7          3.11 Counsel (without qualifier): Outside Counsel and House Counsel (as
                                                 8   well as their support staffs).
                                                 9          3.12 Expert: a person with specialized knowledge or experience in a matter
                                                10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                11   an expert witness or as a consultant in this action and who is not a past or a current
MCDERMOTT WILL & EMERY LLP




                                                12   employee of a Party or of a competitor of a Party and who, at the time of retention, is
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   not anticipated to become an employee of a Party or a competitor of a Party. This
                                                14   definition includes a professional jury or trial consultant retained in connection with
                                                15   this litigation.
                                                16          3.13 Professional Vendors: persons or entities that provide litigation support
                                                17   services (e.g., photocopying; videotaping; translating; preparing exhibits or
                                                18   demonstratives; organizing, storing, retrieving data in any form or medium; etc.) and
                                                19   their employees and subcontractors.
                                                20   4.     SCOPE
                                                21          The protections conferred by this Stipulation and Order cover not only
                                                22   Protected Material (as defined above), but also any information copied or extracted
                                                23   therefrom, as well as all copies, excerpts, summaries, or compilations thereof; plus
                                                24   testimony, conversations, or presentations by parties or counsel to or in court or in
                                                25   other settings that might reveal Protected Material. However, the protections
                                                26   conferred by this Stipulation and Order do not cover the following information: (a)
                                                27   any information that is in the public domain at the time of disclosure to a Receiving
                                                28   Party or becomes part of the public domain after its disclosure to a Receiving Party

                                                                                             4
                                                                                 STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 5 of 16 Page ID #:418



                                                 1   as a result of publication not involving a violation of this Order, including becoming
                                                 2   part of the public record through trial or otherwise; and (b) any information known to
                                                 3   the Receiving Party prior to the disclosure or obtained by the Receiving Party after
                                                 4   the disclosure from a source who obtained the information lawfully and under no
                                                 5   obligation of confidentiality to the Designating Party. Any use of Protected Material
                                                 6   at trial or in other court hearings or proceedings shall be governed by the orders of
                                                 7   the trial judge.
                                                 8   5.     DURATION
                                                 9          Even after the final disposition of this litigation, the confidentiality obligations
                                                10   imposed by this Order shall remain in effect until a Designating Party agrees
                                                11   otherwise in writing or a court order otherwise directs. Final disposition shall be
MCDERMOTT WILL & EMERY LLP




                                                12   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   or without prejudice; and (2) final judgment herein after the completion and
                                                14   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
                                                15   including the time limits for filing any motions or applications for extension of time
                                                16   pursuant to applicable law.
                                                17   6.     DESIGNATING PROTECTED MATERIAL
                                                18          6.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                19   Each Party or non-party that designates information or items for protection under this
                                                20   Order must take care to limit any such designation to specific material that qualifies
                                                21   under the appropriate standards. A Designating Party must take care to designate for
                                                22   protection only those parts of material, documents, items, or oral or written
                                                23   communications that qualify—so that other portions of the material, documents,
                                                24   items, or communications for which protection is not warranted are not swept
                                                25   unjustifiably within the ambit of this Order. Both the Producing Party and Receiving
                                                26   Party have a right to designate material as “Confidential.”
                                                27          If it comes to a Party’s or a non-party’s attention that information or items that
                                                28   it designated for protection do not qualify for protection at all, or do not qualify for

                                                                                             5
                                                                                 STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 6 of 16 Page ID #:419



                                                 1   the level of protection initially asserted, that Party or non-party must promptly notify
                                                 2   all other parties that it is withdrawing the mistaken designation.
                                                 3         6.2    Manner and Timing of Designations. Except as otherwise provided in
                                                 4   this Order, or as otherwise stipulated or ordered, material that qualifies for protection
                                                 5   under this Order must be clearly so designated before the material is disclosed or
                                                 6   produced or in the case of the Receiving Party within 45 days of receipt of the
                                                 7   material.
                                                 8         Designation in conformity with this Order requires:
                                                 9                (a)    for information in documentary form (apart from transcripts of
                                                10   depositions or other pretrial or trial proceedings), that the Producing Party (or
                                                11   Receiving Party where applicable) affix the legend “CONFIDENTIAL” or
MCDERMOTT WILL & EMERY LLP




                                                12   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” on each page that
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   contains protected material. If only a portion or portions of the material on a page
                                                14   qualifies for protection, the Producing Party (or Receiving Party where applicable)
                                                15   also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                16   markings in the margins) and must specify, for each portion, the level of protection
                                                17   being asserted (either “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                                                18   ATTORNEYS’ EYES ONLY”).
                                                19         A Party or non-party that makes original documents or materials available for
                                                20   inspection must determine which documents, or portions thereof, qualify for
                                                21   protection under this Order. Before producing the specified documents, the
                                                22   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
                                                23   CONFIDENTIAL—ATTORNEYS’ EYES ONLY”) on each page that contains
                                                24   Protected Material. If only a portion or portions of the material on a page qualifies
                                                25   for protection, the Producing Party also must clearly identify the protected portion(s)
                                                26   (e.g., by making appropriate markings in the margins) and must specify, for each
                                                27   portion, the level of protection being asserted (either “CONFIDENTIAL” or
                                                28   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”).

                                                                                            6
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 7 of 16 Page ID #:420



                                                 1                (b)    for testimony given in deposition or in other pretrial or trial
                                                 2   proceedings, that the Party or non-party offering or sponsoring the testimony identify
                                                 3   on the record, before the close of the deposition, hearing, or other proceeding, all
                                                 4   protected testimony, and further specify any portions of the testimony that qualify as
                                                 5   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” When it is
                                                 6   impractical to identify separately each portion of testimony that is entitled to
                                                 7   protection, and when it appears that substantial portions of the testimony may qualify
                                                 8   for protection, the Party or non-party that sponsors, offers, or gives the testimony
                                                 9   may have up to 30 days from receipt of the full transcript (i.e. excluding rough
                                                10   transcripts) to identify the specific portions of the testimony as to which protection is
                                                11   sought and to specify the level of protection being asserted (“CONFIDENTIAL” or
MCDERMOTT WILL & EMERY LLP




                                                12   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”). Only those
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   portions of the testimony that are appropriately designated for protection within the
                                                14   30 days shall be covered by the provisions of this Stipulated Protective Order.
                                                15         Transcript pages containing Protected Material must have affixed to each such
                                                16   page the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                                                17   ATTORNEYS’ EYES ONLY,” as instructed by the Party or nonparty offering or
                                                18   sponsoring the witness or presenting the testimony.
                                                19                (c)    for information produced in some form other than documentary,
                                                20   and for any other tangible items, that the Producing Party affix in a prominent place
                                                21   on the exterior of the container or containers in which the information or item is
                                                22   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                                                23   ATTORNEYS’ EYES ONLY.” If only portions of the information or item warrant
                                                24   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                25   portions, specifying whether they qualify as “Confidential” or as “Highly
                                                26   Confidential—Attorneys’ Eyes Only.”
                                                27         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                28   failure to designate qualified information or items as “Confidential” or “Highly

                                                                                            7
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 8 of 16 Page ID #:421



                                                 1   Confidential—Attorneys’ Eyes Only” does not, standing alone, waive the
                                                 2   Designating Party’s right to secure protection under this Order for such material. If
                                                 3   material is appropriately designated as “Confidential” or “Highly Confidential—
                                                 4   Attorneys’ Eyes Only” after the material was initially produced, the Receiving Party
                                                 5   (or the Producing Party as the case may be) on timely notification of the designation,
                                                 6   must make reasonable efforts to assure that the material is treated in accordance with
                                                 7   the provisions of this Order.
                                                 8   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                 9         7.1    Timing of Challenges. Unless a prompt challenge to a Designating
                                                10   Party’s confidentiality designation is necessary to avoid foreseeable substantial
                                                11   unfairness, unnecessary economic burdens, or a later significant disruption or delay
MCDERMOTT WILL & EMERY LLP




                                                12   of the litigation, a Party does not waive its right to challenge a confidentiality
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   designation by electing not to mount a challenge promptly after the original
                                                14   designation is disclosed. Any challenges to a Designating Party’s confidentiality
                                                15   designation may be made at a time that is consistent with the Court’s Scheduling
                                                16   Order.
                                                17         7.2    Meet and Confer. A Party that elects to initiate a challenge to a
                                                18   Designating Party’s confidentiality designation shall initiate the dispute resolution
                                                19   process by providing written notice of each designation it is challenging and
                                                20   describing the basis for each challenge. The parties shall attempt to resolve each
                                                21   challenge in good faith and must begin the process by conferring directly (in voice to
                                                22   voice dialogue; other forms of communication are not sufficient) with counsel for the
                                                23   Designating Party within 14 days of the date of service of notice. In conferring, the
                                                24   challenging Party must explain the basis for its belief that the confidentiality
                                                25   designation was not proper and must give the Designating Party an opportunity to
                                                26   review the designated material, to reconsider the circumstances, and, if no change in
                                                27   designation is offered, to explain the basis for the chosen designation. A challenging
                                                28

                                                                                            8
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 9 of 16 Page ID #:422



                                                 1   Party may proceed to the next stage of the challenge process only if it has engaged in
                                                 2   this meet and confer process first.
                                                 3         7.3    Judicial Intervention. A Party that elects to press a challenge to a
                                                 4   confidentiality designation after considering the justification offered by the
                                                 5   Designating Party may file and serve a motion that identifies the challenged material
                                                 6   and sets forth in detail the basis for the challenge. Each such motion must be
                                                 7   accompanied by a competent declaration that affirms that the movant has complied
                                                 8   with the meet and confer requirements imposed in the preceding paragraph and that
                                                 9   sets forth with specificity the justification for the confidentiality designation that was
                                                10   given by the Designating Party in the meet and confer dialogue.
                                                11         The burden of persuasion in any such challenge proceeding shall be on the
MCDERMOTT WILL & EMERY LLP




                                                12   challenging Party. Until the court rules on the challenge, all parties shall continue to
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   afford the material in question the level of protection to which it is entitled under the
                                                14   Producing Party’s designation.
                                                15         Any motion challenging a Designating Party’s confidentiality designation or
                                                16   seeking to modify or amend this Stipulated Protective Order must be brought in strict
                                                17   compliance with Local Rules 37-1 and 37-2.
                                                18   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                19         8.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                20   disclosed or produced by another Party or by a non-party in connection with this case
                                                21   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                                22   Material may be disclosed only to the categories of persons and under the conditions
                                                23   described in this Order. When the litigation has been terminated, a Receiving Party
                                                24   must comply with the provisions of section 12, below (FINAL DISPOSITION).
                                                25         Protected Material must be stored and maintained by a Receiving Party at a
                                                26   location and in a secure manner that ensures that access is limited to the persons
                                                27   authorized under this Order.
                                                28

                                                                                            9
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 10 of 16 Page ID #:423



                                                 1         8.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                 3   Receiving Party may disclose any information or item designated CONFIDENTIAL
                                                 4   only to:
                                                 5                  (a)   the Receiving Party’s Outside Counsel of record in this action, as
                                                 6   well as employees of said Counsel to whom it is reasonably necessary to disclose the
                                                 7   information for this litigation;
                                                 8                  (b)   the officers, directors, and employees (including House Counsel)
                                                 9   of the Receiving Party to whom disclosure is reasonably necessary for this litigation;
                                                10                  (c)   experts (as defined in this Order) of the Receiving Party to whom
                                                11   disclosure is reasonably necessary for this litigation;
MCDERMOTT WILL & EMERY LLP




                                                12                  (d)   the Court and its personnel;
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13                  (e)   court reporters, their staffs, and professional vendors to whom
                                                14   disclosure is reasonably necessary for this litigation;
                                                15                  (f)   during their depositions, witnesses in the action to whom
                                                16   disclosure is reasonably necessary. Pages of transcribed deposition testimony or
                                                17   exhibits to depositions that reveal Protected Material must be separately bound by
                                                18   the court reporter and may not be disclosed to anyone except as permitted under this
                                                19   Stipulated Protective Order.
                                                20                  (g)   the author of the document or the original source of the
                                                21   information.
                                                22                  (h)   mediators and settlement officers, and their supporting personnel,
                                                23   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                24         8.3      Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                                                25   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                                                26   writing by the Designating Party, a Receiving Party may disclose any information or
                                                27   item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only
                                                28   to:

                                                                                             10
                                                                                 STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 11 of 16 Page ID #:424



                                                 1                  (a)   the Receiving Party’s Outside Counsel of record in this action, as
                                                 2   well as employees of said Counsel to whom it is reasonably necessary to disclose the
                                                 3   information for this litigation;
                                                 4                  (b)   House Counsel of a Receiving Party to whom disclosure is
                                                 5   reasonably necessary for this litigation;
                                                 6                  (c)   Experts (as defined in this Order) (1) to whom disclosure is
                                                 7   reasonably necessary for this litigation;
                                                 8                  (d)   the Court and its personnel;
                                                 9                  (e)   court reporters, their staffs, and professional vendors to whom
                                                10   disclosure is reasonably necessary for this litigation; and
                                                11                  (f)   the author of the document or the original source of the
MCDERMOTT WILL & EMERY LLP




                                                12   information.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13                  (g)   mediators and settlement officers, and their supporting personnel,
                                                14   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                15   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                16         OTHER LITIGATION
                                                17         If a Receiving Party is served with a subpoena or an order issued in other
                                                18   litigation that would compel disclosure of any information or items designated in this
                                                19   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
                                                20   EYES ONLY,” the Receiving Party must so notify the Designating Party, in writing
                                                21   (by fax, if possible) immediately and in any event more than three (3) days after
                                                22   receiving the subpoena or order. Such notification must include a copy of the
                                                23   subpoena or court order.
                                                24         The Receiving Party also must immediately inform in writing the party who
                                                25   caused the subpoena or order to issue in the other litigation that some or all the
                                                26   material covered by the subpoena or order is the subject of this Protective Order. In
                                                27   addition, the Receiving Party must deliver a copy of this Stipulated Protective Order
                                                28   promptly to the party in the other action that caused the subpoena or order to issue.

                                                                                            11
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 12 of 16 Page ID #:425



                                                 1         The purpose of imposing these duties is to alert the interested parties to the
                                                 2   existence of this Protective Order and to afford the Designating Party in this case an
                                                 3   opportunity to try to protect its confidentiality interests in the court from which the
                                                 4   subpoena or order issued. The Designating Party shall bear the burdens and the
                                                 5   expenses of seeking protection in that court of its confidential material—and nothing
                                                 6   in these provisions should be construed as authorizing or encouraging a Receiving
                                                 7   Party in this action to disobey a lawful directive from another court.
                                                 8   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                 9         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                10   Protected Material to any person or in any circumstance not authorized under this
                                                11   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
MCDERMOTT WILL & EMERY LLP




                                                12   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   to retrieve all copies of the Protected Material, (c) inform the person or persons to
                                                14   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                                15   request such person or persons to execute the “Acknowledgment and Agreement to
                                                16   Be Bound” that is attached hereto as Exhibit A.
                                                17         When a Producing Party gives notice to Receiving Parties that certain
                                                18   inadvertently produced material is subject to a claim of privilege or other protection,
                                                19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                21   may be established in an e-discovery order that provides for production without prior
                                                22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                23   parties reach an agreement on the effect of disclosure of a communication or
                                                24   information covered by the attorney-client privilege or work product protection, the
                                                25   parties may incorporate their agreement in the stipulated protective order submitted
                                                26   to the Court.
                                                27
                                                28

                                                                                            12
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 13 of 16 Page ID #:426



                                                 1   11.   FILING PROTECTED MATERIAL
                                                 2         Without written permission from the Designating Party a Party may not file in
                                                 3   the public record in this action any Protected Material without complying with the
                                                 4   procedures set forth in Local Rule 79-5. Protected Material may only be filed under
                                                 5   seal pursuant to a court order authorizing the sealing of the specific Protected
                                                 6   Material at issue. If a Party’s request to file Protected Material under seal is denied
                                                 7   by the Court, then the Receiving Party may file the information in the public record
                                                 8   unless otherwise instructed by the Court.
                                                 9   12.   FINAL DISPOSITION
                                                10         Unless otherwise ordered or agreed in writing by the Producing Party, within
                                                11   sixty days after the final termination of this action, each Receiving Party must return
MCDERMOTT WILL & EMERY LLP




                                                12   all Protected Material to the Producing Party. As used in this subdivision, “all
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   Protected Material” includes all copies, abstracts, compilations, summaries or any
                                                14   other form of reproducing or capturing any of the Protected Material. With
                                                15   permission in writing from the Designating Party, the Receiving Party may destroy
                                                16   some or all of the Protected Material instead of returning it. Whether the Protected
                                                17   Material is returned or destroyed, the Receiving Party must submit a written
                                                18   certification to the Producing Party (and, if not the same person or entity, to the
                                                19   Designating Party) by the sixty day deadline that identifies (by category, where
                                                20   appropriate) all the Protected Material that was returned or destroyed and that affirms
                                                21   that the Receiving Party has not retained any copies, abstracts, compilations,
                                                22   summaries or other forms of reproducing or capturing any of the Protected Material.
                                                23   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                                                24   pleadings, motion papers, transcripts, legal memoranda, correspondence or attorney
                                                25   work product, even if such materials contain Protected Material. Any such archival
                                                26   copies that contain or constitute Protected Material remain subject to this Protective
                                                27   Order as set forth in Section 5 (DURATION), above.
                                                28

                                                                                            13
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 14 of 16 Page ID #:427



                                                 1   13.   MISCELLANEOUS
                                                 2         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                 3   person to seek its modification by the Court in the future. A motion to modify or
                                                 4   amend this Stipulated Protective Order must be brought in strict compliance with
                                                 5   Local Rules 37-1 and 37-2.
                                                 6         13.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                 7   Protective Order no Party waives any right it otherwise would have to object to
                                                 8   disclosing or producing any information or item on any ground not addressed in this
                                                 9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                10   ground to use in evidence of any of the material covered by this Protective Order.
                                                11         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                     DATED: July 7, 2020             /s/Kiley Grombacher (as authorized on July 7, 2020)
                                                13
                                                                                                 Attorneys for Plaintiff
                                                14
                                                15
                                                     DATED: July 7, 2020             /s/Pankit J. Doshi
                                                16                                                 Attorneys for Defendant
                                                17
                                                18
                                                19   DATED: July 10, 2020                  ____________________________________
                                                20                                         Honorable Rozella A. Oliver
                                                                                           United States Magistrate Judge
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                                                           14
                                                                               STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 15 of 16 Page ID #:428



                                                 1                               Local Rule 5-4.3.4 Attestation
                                                 2
                                                           Pursuant to Local Rule 5-4.3.4(a)(2), I attest that all of the signatories listed
                                                 3
                                                     above concur in this filing’s contents and have authorized the filing of this document
                                                 4
                                                     and the proposed Order filed herewith.
                                                 5
                                                      DATED: July 7, 2020                         MCDERMOTT WILL & EMERY
                                                 6
                                                 7                                                By     /s/Pankit J. Doshi
                                                 8                                                       RONALD J. HOLLAND
                                                                                                         PANKIT J. DOSHI
                                                 9                                                       PHILIP SHECTER

                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                                                            15
                                                                                STIPULATED PROTECTIVE ORDER
                                                Case 2:19-cv-10218-JAK-RAO Document 36 Filed 07/10/20 Page 16 of 16 Page ID #:429



                                                 1                                           EXHIBIT A
                                                 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                 3            I, ___________________, declare under penalty of perjury that I have read in
                                                 4   its entirety and understand the Stipulated Protective Order that was issued by the
                                                 5   United States District Court for the Central District of California on ____________
                                                 6   in the case of MONICA RIVERA et al., v. USF REDDAWAY INC., Case No. 1:19-
                                                 7   cv-10218-JAK. I agree to comply with and to be bound by all the terms of this
                                                 8   Stipulated Protective Order and I understand and acknowledge that failure to so
                                                 9   comply could expose me to sanctions and punishment in the nature of contempt. I
                                                10   solemnly promise that I will not disclose in any manner any information or item that
                                                11   is subject to this Stipulated Protective Order to any person or entity except in strict
MCDERMOTT WILL & EMERY LLP




                                                12   compliance with the provisions of this Order.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13            I further agree to submit to the jurisdiction of the United States District Court
                                                14   for the Central District of California for the purpose of enforcing the terms of this
                                                15   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                16   termination of this action.
                                                17            I hereby appoint __________________________ [print or type full name] of
                                                18   _______________________________________ [print or type full address and
                                                19   telephone number] as my California agent for service of process in connection with
                                                20   this action or any proceedings related to enforcement of this Stipulated Protective
                                                21   Order.
                                                22
                                                23   Date: ______________________________________
                                                24   City and State where sworn and signed: _________________________________
                                                25   Print name:
                                                26   Signature:
                                                27
                                                28

                                                                                               16
                                                                                   STIPULATED PROTECTIVE ORDER
